ACCEPTED
                                                                                                                                  06-15-00103-CR
                                                                                                                       SIXTH COURT OF APPEALS
                                                                                                                             TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                     6/29/2015 4:02:08 PM
                                                                                                                                 DEBBIE AUTREY
                                                                                                                                           CLERK
Appellate Case Style: Style:

                          Vs.   State of Texas

                                                                                                            FILED IN
Companion Case:                                                                                      6th COURT OF APPEALS
                                                                                                       TEXARKANA, TEXAS
              Case:
                                                                                                     6/29/2015 4:02:08 PM
                                                                                                         DEBBIE AUTREY
                                                                                                             Clerk

Amended/corrected statement:     0
                                                 DOCKETING STATEMENT (Criminal)
                                               Appellate Court:
                                  (to be filed in the court of appeals upon pe!fection of appeal under TRAP 32)




Middle Name:                                                            First Name:
Last Natne:                                                             Middle Natne:
Suffix:                                                                 Last N atne:
Appellant Incarcerated?    I;g] Yes   0   No                            Suffix:
Amount of Bond:                                                         I;g] Appointed            o District/County Attorney
ProSe:    0                                                             o Retained                o Public Defender
                                                                        Firm Name:
                                                                        Address I:
                                                                        Address 2:
                                                                        City:
                                                                        State:
                                                                        Telephone:
                                                                        Fax:


                                                                        SBN:




                                                                  Page 1 of 5
Middle Name:                                                                          First Name:

Last Name:                                                                            Middle Name:
Suffix:                                                                               Last Name:
Appellee Incarcerated?        0   Yes     0   No                                      Suffix:

Amount of Bond:                                                                       o Appointed             ~ District/County Attorney

Pro Se:   0                                                                           o Retained              o Public Defender
                                                                                      Firm Name:
                                                                                      Address 1:
                                                                                      Address 2:
                                                                                      City:
                                                                                      State:
                                                                                      Telephone:
                                                                                      Fax:
                                                                                      Email:




Type of Judgment:
Date trial court imposed or suspel1de:d
trial court entered appealable order:
Offense charged:                                                                      Punishment assessed:

Date of offense:                                                                       Is the appeal from a pre-trial order?   0   Yes ~ No

Defendant's plea:                                                                      Does the appeal involve the constitutionality or the validity of a
                                                                                       statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                       DYes ~No
DYes      0   No




Motion in Arrest of Judgment: ~ Yes           0    No       If yes, date filed:
Other:    0   Yes   0   No                                  If yes, date filed:

If other, please specify:




Motion and affidavit filed:       DYes ONo              0    NA         If yes, date filed:
Date of hearing:                                        DNA
Date of order:                                          DNA
Ruling on motion:       0   Granted   0   Denied        0    NA         If granted or denied, date of ruling:




                                                                                  Page20fS
 Court:                                                                    Clerk's Record:
 County:                                                                   Trial Court Cleric:   [8J District   D County
 Trial Court Docket Number (Cause no):       2012-C-0096,97,98             Was clerk's record requested?        [8J Yes D No
 Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                           If no, date it wiIl be requested:
First Name:                                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     DYes D No [8J Indigent
Last Name:
 Suffix:
Address 1:
Address 2:
 City:
 State:
Telephone:
Fax:
Email:


IRe'oolrter""s or Recorder's Record:
Is there a reporter's record?   [8J Yes D No
Was reporter's record requested'!      [8JYes DNa
Was the reporter's record electronically recorded? [8J Yes D No
If yes, date requested:
Were payment arrangements made with the      COUli   reporter/court recorder?     DYes DNa [8J Indigent



[8J Court Reporter                      D Court Recorder
D    Official                           D   Substitute


First Name:
Middle Name:
Last Name:
 Suffix:
Address 1:
Address 2:
City:
 State:
Telephone:
Fax:
Email:
 List any pending or past related appeals before this or any other Texas appellate court by couti, docket number, and style.
 Docket Number:

 Style:

          Vs.




                                                                                         State Bar No:
 Printed Name:

Electronic Signature:                                                                    Name:
          (Optional)




 The undersigned counsel celrtifies          aO,'OJ<.''!Jl1lg statement has been served on the following lead counsel for all parties to the trial court's
 order or judgment as follows on




                                                                     Electronic Signature:
                                                                            (Optional)

                                                                     State BarNo.:
        Served:
Ir"rlitkMe of Service Requirements (TRAP 9.5(e»: A celiificate of service must be signed by the person who made the service and must

                              (1) the date and manner of service;
                              (2) the name and address of each person served) and
                              (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                      Page40fS
Please enter the following for each person served:

Date Served:
MaImer Served:

First Name:
Middle Name:


Suffix:

Law Firm Name:
Address 1:
Address 2:
City:
State



Fax:
Email:




                                                     Page   50rs